457 N.W.2d 812 (1990)
235 Neb. 841
Joy M. QUALLEY, Appellee,
v.
Ronald K. QUALLEY, Appellant.
No. 88-617.
Supreme Court of Nebraska.
July 20, 1990.
*813 Warren R. Arganbright, Valentine, for appellant.
James H. Quigley, Valentine, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
This is an appeal from an order entered in the Cherry County District Court dissolving petitioner and respondent's marriage. Respondent appeals, contending that the trial court erred in the property division and in failing to award respondent alimony.
In an appeal involving an action for dissolution of marriage, the Supreme Court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another. Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990). "The division of property and the awarding of alimony in marriage dissolution cases are matters initially entrusted to the discretion of the trial judge." Ritz v. Ritz, 229 Neb. 859, 862, 429 N.W.2d 707, 709 (1988).
We have reviewed the record de novo. There is no abuse of discretion. The district court's decree is affirmed.
AFFIRMED.